Title: Marginalia in Letters to . . . The Earl of Hillsborough from Governor Bernard, June 1774
From: Adams, John
To: 


     
      
       June 1774
      
     
     A few Days before the Election in May 1774 Lt General Gage, arrived at Boston Governor of this Province. With a Boston Port Bill a Bill for altering the civil Government, and another for the impartial Administration of Justice &c.—at the Election he negatived 13 Councillors—on the first of June, the Harbour of Boston was blockaded and on the 14 and 15 of the Same Month, two Regiments from Ireland landed on the long Wharf and incamped in the cornmon.
    